Citation Nr: 1135212	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-16 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to myositis, right shoulder.

2.  Entitlement to an evaluation in excess of 30 percent for myositis, right shoulder.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which found that the Veteran was not entitled to a rating in excess of 10 percent for myositis, right trapezius muscle, and confirmed the previous denial of service connection for discogenic degenerative changes, low back (low back disability) as secondary to myositis, right trapezius muscle.  A March 2011 rating decision increased the Veteran's rating for his myositis, right shoulder, to 30 percent disabling, effective October 11, 2005.  

In November 2009 the Board reopened the Veteran's claim of service connection for a low back disability and remanded it, along with the Veteran's increased rating claim, to the RO for additional development.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2009.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The medical evidence of record indicates that the Veteran claims to experience employability problems due to his service-connected myositis, right shoulder.  Thus, the Board finds that a claim for a TDIU is raised by the evidence of record and is currently before the Board on appeal.  See Id.

The issues have been recharacterized to comport to the evidence of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent evidence shows that the Veteran's low back disability is not related to service and was not caused or aggravated by the service-connected myositis of the right shoulder.

2.  The Veteran's right shoulder is manifested by forward flexion and abduction measuring more than 25 degrees at its most limited, and there are no findings of ankylosis or impairment of the humorous or clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an evaluation in excess of 30 percent for the service-connected myositis, right shoulder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5200-5203 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  November 2005, March 2006, December 2006, and December 2009 letters satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's STRs, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations and opinions have been provided to determine the etiology of the Veteran's claimed low back disability and severity of his right shoulder disability.  The Veteran has not argued, and the record does not reflect, that the most recent examination and opinion were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given the opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




II.  Service Connection Claim

The Veteran seeks service connection for a low back disability.  

The Veteran contends that his low back disability is related to injuries in service or, alternatively, that it is secondary to his service connected right shoulder disability.  At his August 2009 hearing, the Veteran testified that he has been receiving treatment for back problems since service.  The Veteran also submitted undated buddy statements indicating that the Veteran's friends knew him prior to service and that his health was excellent and that after service his physical condition was much worse.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has a low back disability and a long history of back problems following service.  

Following discharge from service in January 1968, the first medical record indicating treatment for a low back disability is an April 1973 VA vocational rehabilitation opinion noting that physical examination in February 1973 revealed that he had an unstable lumbosacral spine on x-ray which makes him unsuitable for heavy labor.  

An August 1988 physical therapy examination notes that the Veteran complained of low back pain and reported that he strained his low back when he slipped on some oil while walking out of a bank in January 1988.  A December 1988 medical report in conjunction with a civil service retirement system decision notes that the Veteran has been a patient of the physician's since March 1988, at which time he injured his lower back and cervical spine.  X-rays of the lumbosacral spine showed significant osteoarthritis of the lumbosacral and thoracic spine.  

A July 1990 United States Postal Service medical disability claim report notes that the Veteran gave a history of episodic low back pain dating back to 1968 and the opining physician noted that the Veteran has progressive low back syndrome secondary to generalized osteoarthritis.  

A November 1991 private treatment record notes the Veteran has a history of an injured back dating to March 1988.  X-rays taken at that time showed significant osteoarthritis of the lumbosacral spine.  The Veteran's injury on the job exacerbated his pre-existing arthritic condition.  

Private August 2003 treatment records note that the Veteran was involved in a motor vehicle accident in June 2003 and reported pain him in his neck, mid back, and lower spine.  He was given an impression of status post strain aggravating underlying DDD of the lumbosacral spine.  

A December 2004 VA examination report notes an impression of degenerative disc disease (DDD)/degenerative joint disease (DJD), lumbosacral spine.  A September 2009 private medical opinion notes that the Veteran has been diagnosed with DDD of the spinal column, and a January 2010 VA examination report notes that the Veteran was given a diagnosis of spondylosis and DJD of the lumbosacral spine.  

The Veteran's November 1965 pre-induction examination notes that clinical evaluation revealed that his spine was normal.  STRs dated in December 1966 note that the Veteran complained of back pains and dizzy spells, and STRs dated in March 1967 note that the Veteran complained of daily shoulder and back pain when he awakens and when he is lifting.  During his separation examination in November 1967 clinical evaluation revealed that the Veteran's spine was normal, and that the Veteran denied then having, or ever having had, recurrent back pain, and reported that he was in good health.  A May 1968 VA special orthopedic examination notes that the Veteran was evaluated for his right shoulder and he had tenderness on the right trapezius muscle, and that the examiner concluded that there was no other type of orthopedic disability.  

The determinative issue is therefore whether the Veteran's current low back disability had its onset during, or is otherwise related to service or his service connected myositis of the right shoulder.  

An August 2003 private medical opinion notes that the Veteran had the onset of radiating back pain since a motor vehicle accident in 2003, and that the Veteran had spinal pain earlier if life prior to his current accident.  Because this opinion does not relate the Veteran's current low back disability to service, it is not probative of whether the Veteran's current low back disability is caused by, or related to, service.  

A private medical opinion dated in December 2003 notes that the Veteran has had a spinal degenerative condition aggravated by several traumatic accidents, including a motor vehicle accident earlier in the year.

A private medical opinion dated in September 2004 notes that the Veteran had initial back problems as a result of myositis in his right trapezius muscle.  This medical opinion is speculative because it is not based on clinical data or any type of rationale or supporting medical reasoning, and thus it does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). Therefore, it carries little evidentiary weight because it is "... unsupported and unexplained..." Bloom, 12 Vet. App. at 187.

A December 2004 VA examination report notes that the Veteran's current back condition is not caused by, or a result of, his service-connected trapezius muscle.  This medical opinion is also speculative because it is not based on clinical data or other rationale or reasoning, and thus it does not provide the required degree of medical certainty.   Therefore, it carries little evidentiary weight because it is "... unsupported and unexplained..."  Bloom, supra.

An August 2005 private medical opinion notes that the physician reviewed documentation showing that the Veteran had initial difficulties with spinal pain during service.  The physician noted that the Veteran has spinal pain occurring on an ongoing progressive basis.  The Veteran identified the presence of pain along the spine at discharge.  The physician opined that the degenerative changes involving the spine are due to the initial discogenic injury when performing active duty service.  However, contrary to the findings of the August 2005 private medical opinion that the Veteran had spine pain on discharge, the Veteran's STRs clearly indicate that on discharge he reported then having no recurrent back pain.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, this medical opinion is based on an incomplete, and therefore inaccurate, factual basis because it does not discuss the Veteran's post service accidents and their possible effect on his current low back disability.  See Reonal, 5 Vet. App. at 461.  Therefore, this opinion, like the prior opinions, carries little evidentiary weight.

A February 2006 VA examination conducted for the Veteran's increased rating claim notes that the Veteran has many complaints involving his back condition that are unrelated to myositis of the right trapezius muscle.  This medical opinion too is speculative because it is not based on clinical data or other rationale or reasoning, and thus it does not provide the required degree of medical certainty.  See Bloom, supra.  Therefore, it carries little evidentiary weight because it is "... unsupported and unexplained..." Bloom, supra.

A September 2009 private medical opinion indicates that the Veteran has chronic back pain and that a review of his service record reveals that upper back pain was first noted in December 1966 and March 1967.  The Veteran's diagnosis includes DDD of the spinal column.  The link to military service is present with the medical record reporting pain in the upper back and shoulder.  This medical opinion is also speculative, however, because it does not provide a rationale as to why the physician is of the opinion that upper back pain and shoulder during service is related to the Veteran's current low back disability, and thus it does not provide the required degree of medical certainty.  See Bloom, supra.  Therefore, it carries little evidentiary weight because it is "... unsupported and unexplained..." Bloom, supra.  Furthermore, this medical opinion is based on an incomplete and therefore inaccurate factual basis because it does not discuss the Veteran's post service accidents and their possible effect on his current low back disability.  See Reonal, supra.

A VA examination was conducted in January 2010.  The examiner noted a review of the Veteran's claim file and discussed the copious amount of medical evidence associated with the Veteran's back history.  The Veteran reported the onset of his lower back problems in 1967, but cannot tell the examiner if there was any specific injury.  He was very vague, but thinks it may have been from lifting.  After service he denies any injuries to his lower back.  A physical examination was conducted.  The Veteran was given a diagnosis of spondylosis and DJD of the lumbosacral spine.  The examiner opined that there is no reason orthopedically whatsoever to have the prior right trapezius myositis, now resolved, to in any way, shape, or form cause or aggravate the low back condition.  The examiner also opined that the Veteran's low back condition is not caused by, or related to, any injury or event during service as there is no s mention in the STRs of any specific injury and in review of the claim file he denied any recurrent back pain on separation examination in November 1967.  

The January 2010 VA examiner supported his conclusion that the Veteran's current low back disability is not related to service or caused or aggravated by his service connected right shoulder disability with cogent medical rationales, reviewed the entirety of the Veteran's claim file, and conducted a physical examination of the Veteran.  Thus, it is assigned great probative value.  See conversely Bloom, supra; Reonal, supra.  

Regarding the Veteran's claim of a continuity of low back symptoms from service to the present, it is noted that he is competent to report observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, such assertions are not found to be credible in light of the fact that the Veteran himself denied then having, or ever having had, recurrent back on separation from service in November 1967.  Furthermore, his in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions of a continuity of low back pain from service to the present made many years after service separation.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (noting that more probative value may be assigned to a contemporaneous medical record report of cause of an injury than subsequent lay statements asserting different etiology).  

Additionally, on separation from service in November 1967, clinical evaluation revealed that the Veteran's spine was normal and a May 1968 VA examination found that the Veteran had no other orthopedic disabilities other than his service connected right shoulder disability.  See Savage supra; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the post service treatment records indicate that the Veteran was first diagnosed with a low back condition in 1973, which was 5 years after discharge from service, and therefore the medical evidence of record does not reflect a continuity of symptomology from service to the present.  

The buddy statements are of scant probative value as they are very general in nature and do not relate his current back disability to any in-service event.

The negative evidence in this case outweighs the positive.  The Veteran may genuinely believe that his low back disability is related to service or his service connected myositis of the right shoulder.  While the Veteran is competent to report symptoms such as pain, his report of a continuity of these symptoms since service are not credible as they are inconsistent with the evidence of record at discharge; inconsistent with the VA examination shortly after discharge; and inconsistent with other subsequent medical records regarding low back problems where the Veteran did not note any in-service injury or continuity of manifestations since service .

 The Veteran, as a layperson, lacking in medical training and expertise, cannot provide a competent opinion on a matter as complex as the diagnosis or etiology of his claimed disability and his views in that regard are of no probative value.  See Layno supra.  As indicated above the private medical nexus opinions are assigned little probative value, and they, along with the Veteran's testimony, do not outweigh the competent evidence of record, in particular the January 2010 VA examination, which shows that Veteran's current low back disability is not related to service or caused or aggravated by his service connected right shoulder disability.  See Jandreau, supra.

The first medical diagnosis of a low back disability, namely arthritis of the spine in 1973, is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


III.  Increased Rating Claim

The Veteran seeks an evaluation in excess of 30 percent for his right shoulder disability.  At his August 2009 Board hearing the Veteran testified that he has a hard time taking a shower, lifting his arms up, and dressing himself.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The June 2006 rating decision on appeal continued the Veteran's then assigned 10 rating for myositis, right trapezius muscle, under 38 C.F.R. § 4.71a, DC 5021, based on degenerative arthritis.  A March 2011 rating decision increased the Veteran's rating for his right shoulder disability to 30 percent disabling, effective October 11, 2005, under DC 5201,  the date the RO received the Veteran's current increased rating claim, based on limitation of motion.  

DC 5021, myositis, is rated as limitation of motion of the affected part, or as degenerative arthritis (hypertrophic or osteoarthritis) under DC 5003.  Under DC 5003 degenerative arthritis, if established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 provides that, when the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The diagnostic codes pertaining to the shoulder are contained in 38 C.F.R. § 4.71a, DCs 5200-5203.  However, assigning multiple ratings for the Veteran's right shoulder disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

The Veteran is right-handed; thus, his right shoulder is considered his major extremity.  See 38 C.F.R. § 4.69.

None of the numerous examinations of the Veteran's shoulder has ever shown  scapulohumeral articulation; any impairment of the humerus, or any impairment of the clavicle or scapula.  Therefore, the Veteran's right shoulder disability is not entitled to a rating under DCs 5200, 5202, or 5203.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, DC 5201, the diagnostic code under which the Veteran's disability is currently rated, a 30 percent rating is warranted for limitation of motion of the major arm from midway between side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side, which is the highest rating provided for in this DC.  

A VA examination was conducted in February 2006.  The examiner noted a review of the Veteran's claim file.  The Veteran reported occasional muscle spasms.  The examiner noted that the Veteran's range of motion of the bilateral shoulders were normal and that there was no additional loss of motion following repetitive range of motion testing.  Range of motion was normal without pain.  The examiner gave an impression of myositis of the right trapezius muscle, resolved.  

A VA examination was conducted in July 2009.  The examiner noted a review of the Veteran's claim file.  The Veteran reported daily pain in the right trapezoid of the shoulder, 10/10.  A physical examination revealed he had 5/5 muscle strength of the right trapezius and flexion to 160 degrees and abduction to 150 degrees.  Pain was noted from 100-130 degrees of abduction.  No additional limitation, including range of motion, following repetitive motions was noted.  An impression of chronic right trapezius muscle strain, stable, was given.  

A VA examination was conducted in January 2010.  The examiner noted a review of the Veteran's claim file.  A physical examination revealed that the trapezius muscle region did not have spasm and had 5/5 strength.  The Veteran declines to do any flexion or abduction because he claimed it will hurt him.  A right shoulder x-ray was negative and the examiner reported that, with respect to the Veteran's claim that he cannot lift his arms to do things like shower or dress, he makes no effort whatsoever and these things would not be caused by a resolved trapezius, myositis, right.  
A VA examination was conducted in February 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran has been unemployed since the late 1990s due to his back and right shoulder conditions.  He reports intermittent severe pain in the right shoulder and chronic decreased range of motion and weakness of the shoulder.  A physical examination revealed that the had flexion to 30 degrees and abduction to 35 degrees, muscle strength 4/5, and no deltoid atrophy.  There was pain on motion, but there was no additional limitation of range of motion following 3 motions.  Impressions of right trapezius muscle strain, moderately severe, and right shoulder strain were given.  

Under 38 C.F.R. § 4.71a, DC 5201, a maximum 40 percent rating is warranted if the major arm has limitation of motion to 25 degrees from the side the side.  Normal range of motion of the shoulder is forward elevation (flexion) and abduction of 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.

Because there is no medical evidence of record which shows that the Veteran's right shoulder has limitation of motion (flexion or abduction) to 25 degrees from the side, nor does he specifically contend that he has such severely limited motion, he is not entitled to a 40 percent rating under DC 5201.  38 C.F.R. § 4.71a.  

The disabling effects of pain have been considered in evaluating the Veteran's service-connected right shoulder disability, as indicated in the above discussions. See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.

The Veteran is competent to report symptoms such as shoulder pain that require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  And pain has been considered to the extent it limited his range of motion on examination.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether his right shoulder has a certain degree of flexion or abduction, and his views of the impact of pain on an appropriate rating are far outweighed by the detailed reports of  the VA medical professionals who measured his range of motion noted the impact of pain on his range of motion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Nor does the Veteran qualify for extra-schedular consideration for his service-connected right shoulder disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms, such as shoulder pain and limited motion, that the Veteran describes, as well as the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for the Veteran's shoulder disability.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.  

The preponderance of the evidence is against an evaluation in excess of 30 percent for myositis, right shoulder; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, supra.


ORDER

Entitlement to service connection for a low back disability, to include as secondary to myositis, right shoulder is denied.

Entitlement to an evaluation in excess of 30 percent for myositis, right shoulder, is denied.


REMAND

The Veteran seeks entitlement to a TDIU.  He claims that he cannot work due to his right shoulder disability.  The Veteran is currently service connected for myositis, right shoulder, with a 30percent rating, and hemorrhoids, with a 0 percent rating.   

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

In exceptional circumstances, where the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Because the Veteran claims that his service connected right shoulder disability effects his employability, has not been provided with a VA medical opinion regarding his employability, and there is insufficient medical evidence for the Board to decide the Veteran's TDIU claim, a VA medical opinion regarding the Veteran's employability must be provided.  See 38 C.F.R. § 3.159 (c).

Additionally, on remand the RO should provide the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA) notification letter pursuant to 38 U.S.C.A. § 5103 regarding how to substantiate his claim of entitlement to a TDIU.  See 38 U.S.C.A. § 5103.
The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter notifying him of how to substantiate his TDIU claim.

2.  Schedule the Veteran for a VA examination to evaluate the impact of all of his service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his non-service-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  The Veteran is service connected for myositis, right shoulder, and hemorrhoids, and is not service connected for any type of back condition.  

The claim folder must be made available to the examiners for review in conjunction with the examinations.  A detailed rationale for all medical opinions must be provided.

If an examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The RO should consider whether the Veteran's TDIU claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


